Green, J.
It has been determined in this state, that as no provision is made for the authentication of justices’ judgments rendered in a neighboring state, such judgments are still to be considered as foreign judgments in this state, affording only prima facie evidence of a debt, and the merits of the original claim open to examination here, in the same manner as if no judgment had been rendered. 4 N. H. 450.
The defendant in this case does not contest the subject matter of the original suit, but grounds his objections to a recovery on the informalities and errors of the magistrate, in conducting the suit to judgment.
We shall not stop to consider whether a court of this state has the power to correct the errors of justices of the peace in rendering judgments in a neighboring state—being of opinion that the exceptions taken by the defendant cannot avail him.
The first objection is, that public proclamation was not made of the adjournment of the action from the 3d of February, 1834.
The object of such proclamation must be to give the parties concerned distinct information of the time to which the case may stand continued for trial. Here the cause, by agreement of parties, was continued for judgment to such time as the justice should think proper to appoint. The required proclamation was, therefore, useless and unnecessary. Besides, as no particular day was understood to be appointed *467at that time, to which the adjournment should be made, the notice b y proclamation was rendered impracticable, and that by the arrangement which the parties had themselves made.
Another objection is, that the defendant had no notice of the time when judgment was rendered.
It is proper to remark here, that there had been a full hearing of the parties, on the merits of the case, and that when a case is continued for judgment it is understood that there is to be no further hearing of the parties, but that the delay is for the purpose of enabling the court to make up their opinion, or for some other purpose beside hearing the parties.
Although it cannot be said that the proceeding in relation to the continuance for judgment was in form perfectly regular, yet as the parties, with a full-knowledge of their rights, agreed to it, the defendant cannot be heard in making it the grounds of an exception. It would be permitting him to take advantage of his own wrong. There was no provision in the agreement, that the justice should give notice; and the arrangement having been made by agreement, it was not his duty to do so.
The last objection is, that no legal service was made on him to appear on the 14th of October, 1833.
Although the justice conducted improperly in permitting the attorney to alter the writ from the 30th of September,
1S33, to the 14th of October, and the conduct of the attorney was equally reprehensible, yet as the defendant plead to the action, and took a trial on the issue, he thereby clearly waived all exceptions to the want of regular service.
As the grounds of the judgment have not been contested, and the objections to the proceedings are overruled, there must be Judgment on the verdict.